*941On Motion for Rehearing.
POPE, Justice.
Most of appellee’s motion for rehearing centers around the argument that testator executed his will at a time when knowledge about Formosa and Hong Kong could not be attributed to him, and that necessarily he must have intended that the residuary estate be used on the mainland only. Appellee argues that the testator intended the mainland only, since he declared in his will, “I have selected China * * * as one of the largest fields for productive charity where hundreds of millions of people * * * make a vast and fertile field * * Ap-pellee argues that only the mainland has such hundreds of millions of people.
Testator executed his will on October 19, 1943. In the eighth paragraph he declared that his bequest should be used for the purpose of relief “for needy Chinese people in China * * * which I think will very likely be for the most part in the post war period, when China is accessible and there are no War Chests and there is less emotional sympathy for China.” He thus indicates that he was aware of the events during the war years when China was occupied by Japanese. In December, 1943, shortly after the date of the original will, the United States, Great Britain and China participated in the Cairo Conference and declared specifically that Formosa would be restored to China. In the Potsdam Proclamation of July 26, 1945, which defined the terms of the Japanese surrender, the Cairo Declaration was reaffirmed. The terms of the surrender on September 2, 1945, between Japan on the one hand, and the governments of China, United States and Great Britain, on the other, required the Potsdam Declaration to be executed. This record shows that since that date Formosa has been and still is a province of China, and is so recognized by the United States and by the United Nations. The President of the United States and the Secretary of State, Acheson, on January 16, 1950, each declared that the United States since 1945 “has accepted the exercise of Chinese authority over the Island,” and that “the Government on Formosa was recognized by everybody as the Government of China.” It was while these things were transpiring before the whole world that the testator, first on February 14, 1945, and later on July 1, 1948, made two codicils to his will, but made no changes in the terms of the will with respect to Chinese aid. A fair construction of the testator’s intent is that he desired to aid the Chinese people whether on the mainland or Formosa.
By the 1948 codicil, testator directed the trustee to pay a cousin a small amount of cash quarterly, and to withhold from the Mission Board sufficient securities to provide the cash. At that time the testator indicated his continuing intent that the Mission Board carry out his declared purposes, even though the mainland of China was then being rapidly overrun by the Communists. This is inconsistent with the idea that he intended the estate to be distributed only on the mainland of China or that the bequest should lapse. To hold that he bequeathed his estate only to Chinese who reside on the mainland is to hold something which he did not say in his will. Testator selected China with its hundreds of millions of people, because it makes “a vast and fertile field susceptible to benign modernization.” It was because of this unlimited field for service that he selected that country. A part of that field was and is Formosa, which was and is a part of China. The Chinese fields are yet white unto the harvest.
The motion for rehearing is overruled.